Citation Nr: 0617672	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic arthralgia, to 
include as being the result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
chronic arthralgia, to include as being due to exposure to 
herbicides.


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of chronic arthralgia and service, including 
exposure to herbicides, is not of record


CONCLUSION OF LAW

Chronic arthralgia was not incurred in or aggravated by 
active service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements for service 
connection for chronic arthralgia, to include as being due to 
herbicides, has been satisfied by the July 2003 letter sent 
to the veteran.  In the July 2003 letter, which was sent 
prior to the initial adjudication of the claim, VA informed 
the veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement received by VA in May 2004, the 
veteran stated that while in the Republic of Vietnam, he was 
exposed to Agent Orange, and thus is entitled to service 
connection for chronic arthralgia.  This establishes that the 
veteran is aware of the type of evidence necessary to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The July 2003 letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained 
treatment reports from April 1975 to July 2003 and VA 
clinical records from April 2003 to October 2003.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for chronic arthralgia, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's chronic 
arthralgia may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his statements, suggestive 
of a causal connection between his chronic arthralgia and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between the veteran's 
current joint pains and service, and the veteran has not 
provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Decision

The veteran asserts in his June 2003 personal statement that 
he developed chronic arthralgia as a result of being exposed 
to Agent Orange while he was in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 112, 113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for chronic arthralgia.  The 
evidence of record indicates that the veteran's current 
condition of chronic arthralgia was first diagnosed in May 
2003.  The veteran's argument is that he developed chronic 
arthralgia as a result of herbicidal exposure.

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service.  However, chronic 
arthralgia is not among the diseases, listed under 38 C.F.R. 
§ 3.309(e), for which service connection, on a presumptive 
basis, due to herbicide exposure, is available.  Therefore, 
there is no basis to grant service connection for chronic 
arthralgia on a presumptive basis.

The record also presents no basis for grant of service 
connection for chronic arthralgia on a direct basis.  The 
veteran has not attempted to assert that he had symptoms of 
chronic arthralgia in service or within one year following 
the veteran's service, and the evidence of record does not 
allude to this either.  As noted above, the first objective 
medical evidence that the veteran suffered from chronic 
arthralgia was in May 2003, many years after any exposure to 
herbicide agents.  Significantly, no medical professional has 
provided competent medical evidence linking the diagnosis of 
chronic arthralgia to any aspect of the veteran's active 
service, to include his presumed exposure to herbicides in 
service, and the veteran has not alluded to the existence of 
any such opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that the diagnosis of chronic arthralgia is a result 
of military service, to include herbicide exposure therein.  
However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for chronic arthralgia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for chronic arthralgia, to 
include as being the result of exposure to herbicides is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


